Exhibit 12.1 RATIOS OF EARNINGS TO FIXED CHARGES Our historical ratios of earnings to fixed charges and preferred stock dividends for the periods indicated are set forth in the table below. As of March 31, 2011, we had 25,000 shares of preferred stock outstanding, all of which were issued on January 9, 2009. No shares of our Series A Preferred Stock, or any other class of preferred stock, were outstanding prior to January 9, 2009, and we did not pay preferred stock dividends during these prior periods. Consequently, the ratios of earnings to fixed charges and preferred dividends are the same as theratios of earnings to fixed charges for the periods prior to January 9, 2009. The following table sets forth our consolidated ratios of earnings to fixed charges for the periods presented: For the years In thousands of dollars Ratios of earnings to fixed charges Including interest on deposits2 Excluding interest on deposits3 aNet income bIncome taxes cInterest expense on deposits dInterest expense on borrowings eRent expenses fDividends on preferred stock - - - 1 Information for 2011 is based on results for the three months ended March 31, 2011 that have been annualized to provide a parallel comparison to previous years. Actual results for 2011 may vary based upon the Company’s performance for the remainder of the year. 2 (a+b+c+d+e+f)/(c+d+e+f) 3 (a+b+d+e+f)/(d+e+f)
